Buenos Aires, August 11 th , 2016 Results for the six-month period and quarter ended on June 30 th , 2016 Pampa Energía S.A. (‘Pampa’ or the ‘Company’) announces the results for the six-month period and quarter ended on June 30 th , 2016. Stock Information P ampa Energía S.A., the energy integrated company in Argentina that, through its subsidiaries participates in the exploration and production of oil and gas, refining and retail, petrochemicals, natural gas transportation and liquids production, as well as the largest integrated electricity company, announces the results for the six-month period and quarter ended on June 30, 2016: Consolidated sales revenues of AR$8,382.5 million 1 for the six-month period ended on June 30, 2016, 145.4% higher than the AR$3,415.4 million for the same period of 2015, primarily explained by increases of 21.3% (AR$270.6 million) in generation, 205.5% (AR$3,839.1 million) in distribution, 262.7% (AR$818.2 million) in oil and gas and 70.0% (AR$20.5 million) in holding and others segment. Adjusted consolidated EBITDA 2 of AR$1,024.9 million for the six-month period ended on June 30, 2016, compared to a AR$1,686.1 million for the same period of 2015, mainly due to decreases of 61.3% (AR$106.0 million) in transmission, AR$1,662.3 million in distribution and higher losses of AR$62.6 million in holding and others segment, partially offset by increases of 17.8% (AR$101.1 million) in generation and AR$1,068.5 million in oil and gas segment. Consolidated loss of AR$426.1 million during the six-month period ended on June 30, 2016, of which AR$60.9 million is attributable to the owners of the Company, AR$1,023.9 million less compared to the gain of AR$963.0 million attributable to the owners of the Company in the same period of 2015, mainly explained by reported losses of AR$73.7 million in transmission 1 and AR$944.2 million in distribution, partially offset by reported profits of AR$381.2 million in generation, AR$147.7 million in oil and gas and AR$428.1 million in the holding and others segment. Buenos Aires Stock Exchange Ticker: PAMP New York Stock Exchange Ticker: PAM 1 ADS 25 ordinary shares For further information, contact: Gustavo Mariani Co-CEO Ricardo Torres Co-CEO Mariano Batistella Planning and Strategy Executive Director Lida Wang Investor Relations Manager Tel +54 (11) 4344-6000 investor@pampaenergia.com www.pampaenergia.com/ ir 1 Under the International Financial Reporting Standards (‘IFRS’), we no longer consolidate the Transmission segment, and our net income in said segment is shown in the line ‘Results for participation in joint businesses’. For more information, please refer to section 4 of this Earnings Release. 2 Adjusted consolidated EBITDA represents the consolidated results for continuing activities before net financial results, income taxes, depreciation, amortization, one-time income and expenses, and non-controlling interest, including PUREE proceeds, other non-accrued collections, and other adjustments related to IFRS. For more information, please refer to section 4 of this Earnings Release. Maipú 1 C1084ABA City of Buenos Aires Argentina Tel +54 (11) 4344-6400 investor@pampaenergia.com www.pampaenergia.com/ri 1 Main Results for the Second Quarter of 2016 3 : Consolidated sales revenues of AR$4,170.4 million for the quarter ended on June 30, 2016, 138.7% higher than the AR$1,746.9 million for the same period of 2015, mainly explained by increases of 15.9% (AR$108.0 million) in generation, 202.1% (AR$1,817.6 million) in distribution, 257.6% (AR$470.1 million) in oil and gas and 79.7% (AR$13.4 million) in holding and others segment. Adjusted consolidated EBITDA of AR$(328.2) million for the quarter ended on June 30, 2016, compared to a positive adjusted EBITDA of AR$853.0 million for the same period of 2015, mainly due to reductions of AR$100.1 million in transmission, AR$1,630.8 million in distribution and higher losses of AR$46.4 million in holding and others, partially offset by increases of 15.2% (AR$44.9 million) in generation and AR$551.1 million in oil and gas segment. Consolidated loss of AR$1,099.1 million for the quarter ended on June 30, 2016, of which AR$668.4 million are attributable to the owners of the Company, AR$729.5 million less compared to the gain of AR$61.1 million attributable to the owners of the Company in the same period of 2015, explained by reported losses AR$43.0 million in transmission
